Case 3:20-cv-00280-JRW-CHL Document 1 Filed 04/17/20 Page 1 of 7 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION
                                            3:20-cv-280-JRW
                                  CASE NO. _____________________
                                   **ELECRONICALLY FILED**

PARKWOOD VILLAS COUNSEL OF CO-OWNERS, INC.                                                          PLAINTIFF

-vs-

NATIONWIDE GENERAL INSURANCE COMPANY                                                              DEFENDANT


                                          NOTICE OF REMOVAL


        Comes now the Defendant, Nationwide General Insurance Company (hereinafter,

“Nationwide”), by and through counsel, and for their Notice of Removal herein, stated as follows:

        1.       That this Defendant hereby exercises its rights under the provisions of 28 U.S.C. §

1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446 of the United States Code, to remove this action

from the Circuit Court of Jefferson County, Kentucky in which such action is now pending.

        2.       That the Plaintiff filed this civil action in Jefferson Circuit Court, Commonwealth

of Kentucky, styled Parkwood Villas Counsel of Co-Owners, Inc. v. Nationwide General

Insurance Company, Civil Action No. 20-CI-001869, on March 12, 2020, alleging the Plaintiff is

entitled to recover contractual benefits under a policy of insurance issued to it, by the Defendant,

Nationwide General Insurance Company, arising from property damage caused by a storm that

occurred on or about March 14, 2019. 1 The subject policy, identified as ACP BPHG3007579417,

provided coverage for Building – Replacement Cost in the following amounts: $618,000 for 9813

to 9819 McNeely Lake Drive; $317,000 for 9816 to 9818 McNeely Lake Drive; $618,000 for 9808




1
 See attached record of Jefferson Circuit Court, attached hereto as Exhibit A, and Plaintiff’s Complaint numerical
paragraph 7, attached hereto as Exhibit B.
Case 3:20-cv-00280-JRW-CHL Document 1 Filed 04/17/20 Page 2 of 7 PageID #: 2




to 9814 McNeely Lake Drive; $616,700 for 9805 to 9811 McNeely Lake Drive; $317,800 for 9801

to 9803 McNeely Lake Drive; $616,700 for 9804 to 9806 McNeely Lake Drive; $317,800 for 6504

to 6506 Park Club Circle; $317,800 for 6505 to 6507 Park Club Circle; $618,00 for 6501 to 6503

Park Club Circle; $317,800 for 9713 to 9715 McNeely Lake Drive; $317,800 for 9709 to 9711

McNeely Lake Drive; $618,000 for 6508 to 6510 Park Club Circle; $618,000 for 6504 to 6506

Park Gate Court; $618,000 for 6500 to 6502 Park Chase Court; $618,000 for 6505 to 6507 Park

Gate Court; $317,800 for 9705 to 9707 McNeely Lake Drive; $317,800 for 9701 to 9703 McNeely

Lake Drive; $618,000 for 6501 to 6503 Park Chase Court; $317,800 for 9601 to 9603 McNeely

Lake Drive; $629,700 for 9605 to 9611 McNeely Lake Drive; $618,000 for 9614 to 9616 McNeely

Lake Drive; $317,800 for 9625 to 9627 McNeely Lake Drive; and $226,400 for “Clubhouse”. 2

This resulted in a total amount of insurance coverage of $10,828,700. The Plaintiff has alleged

that the Defendant breached its insurance contract by failing to make payment under said policy

of insurance for damage to the insured premises. 3 The Plaintiff has produced a sworn proof of

loss estimating the replacement cost value of the loss at $1,062,777.66, less the $5,000 deductible

for a claim value of $1,057,777.66. To date, Nationwide has paid the sum of $605,821.63,

representing its replacement cost value of $610,821.63 less the $5,000 deductible. 4 The Plaintiff

seeks in this litigation to recover contractual damages in amount equal to the difference between

Plaintiff’s sworn proof of loss value of $1,057,777.66 and Nationwide’s replacement cost payment

of $605,821.63, totaling $451,956.03. In addition to the claims for these contractual benefits, the

Plaintiff’s Complaint also seeks extra-contractual damages from Defendant for common law bad




2
  See Nationwide Mutual Insurance Company Premier Businessowners Policy Declarations of policy number ACP
BPHG3007579417, attached hereto as Exhibit C.
3
  See Plaintiff’s Complaint, numerical paragraph 14, attached hereto as Exhibit B.
4
  See Plaintiff’s Sworn Statement in Proof of Loss, attached hereto as Exhibit D; See Nationwide Estimate, attached
hereto as Exhibit E.
Case 3:20-cv-00280-JRW-CHL Document 1 Filed 04/17/20 Page 3 of 7 PageID #: 3




faith and violation of the Kentucky Unfair Claims Settlement Practices Act, K.R.S. 304.12 et seq.,

associated with the investigation, evaluation and negotiation of the property damage claim. 5 Under

these extra-contractual claims, the Plaintiff seeks statutory attorney fees and interest of 12% on the

alleged damages of $451,956.03, 6 as well as punitive damages for the gross negligence of the

Defendants. 7

         3.       This notice of removal is timely filed under 28 U.S.C. § 1446, having been filed

less than one year from the date of the commencement of the action and within thirty days (30) of

acceptance of service of the Plaintiff’s Complaint on or about March 31, 2020.

         4.       That based on information and belief, Plaintiff was a Kentucky corporation,

incorporated and organized under the law of the Commonwealth of Kentucky, where it maintained

its principal place of business. It is therefore considered a citizen and domiciliary of the

Commonwealth of Kentucky, pursuant to 28 U.S.C. § 1332(c). 8

         5.       That the Defendant, Nationwide General Insurance Company, is a general

insurance company incorporated and organized under the laws of the State of Ohio, where

Nationwide General Insurance Company maintains its principal place of business. It is therefore

considered a citizen and domiciliary of the State of Ohio pursuant to 28 U.S.C. § 1332(c).

         6.       That there is complete diversity of citizenship between the Plaintiff and Defendant.

         7.       That under 28 U.S.C. § 1332(a), a federal court has original diversity jurisdiction

over a matter where the suit is between citizens of different states and the matter in controversy

exceeds $75,000, exclusive of interest and costs. 9


5
  See Plaintiff’s Complaint, numerical paragraph 32-35, attached hereto as Exhibit B.
6
  See Plaintiff’s Complaint, numerical paragraph 50, attached hereto as Exhibit B.
7
  See Plaintiff’s Complaint, numerical paragraph 47, attached hereto as Exhibit B.
8
  See Parkwood Villas Counsel of Co-Owners, Inc., Kentucky Secretary of State Articles of Incorporation, attached
hereto as Exhibit F; see also Plaintiff’s Complaint, numerical paragraph 1, attached hereto as Exhibit B.
9
  While 28 U.S.C. § 1332 states that generally claims for interest and attorney fees may not be used to satisfy the
amount in controversy, the 6th Circuit has held that claims for interest and attorney fees may be used to satisfy the
Case 3:20-cv-00280-JRW-CHL Document 1 Filed 04/17/20 Page 4 of 7 PageID #: 4




         8.       That under Federal law, in calculating whether the amount in controversy satisfies

the Court’s jurisdictional threshold of $75,000, the Court will aggregate all claims of a Plaintiff

against the Defendant. 10 The subject litigation stems from property damage allegedly suffered by

the Plaintiff due to a storm occurring on or about March 14, 2019. The Plaintiff has alleged that

several condominium buildings suffered roof damage due to hail and high winds. 11 The Plaintiff

has previously identified the damages flowing from the accident in their proof of loss statement.

The Plaintiff’s estimate for its repairs totaled $1,062,777.66. After deducting its $5,000 deductible

the Plaintiff presented a proof of loss for the claimed replacement value of $1,057,777.66. 12

Nationwide conducted its own investigation and estimated the replacement cost value of the

damaged property at $610,821.63, following a reduction based on Plaintiff’s $5,000 deductible,

Nationwide paid out a total of $605,821.63 on the claim. The Plaintiff seeks to recover the

difference between its claimed amount and the amount previously paid by Nationwide, totaling

$451,956.03. The Plaintiff has also included additional claims for punitive damages, statutory



amount in controversy for purposes of this Court’s removal jurisdiction. See Williamson v. Aetna Life Ins. Co., 481
F.3d 369, 376 (6th Cir. 2007) (“As a general rule, attorneys’ fees are excludable in determining the amount in
controversy for purposes of diversity, unless fees are provided for by contract or where a statute mandates or
expressly allows the payment of such fees.”); Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167 (6th Cir. 1975)
(holding statutory penalties and attorney fees are considered for jurisdictional purposes); Hacker v. Aetna Life Ins.
Co., No. 6:18-CV-334, 2019 U.S. Dist. LEXIS 23937, at fn. 3 (E.D. Ky. Feb. 13, 2019) (holding attorney fees can
be included for jurisdictional purposes when statutorily mandared); Hollon v. Consumer Plumbing Recovery Ctr.,
417 F. Supp. 2d 849, 851 (E.D. Ky. 2006); Thomas v. Allstate Prop. & Cas. Ins. Co., Civil Action No. 3:16-CV-
00324-GNS-DW, 2017 U.S. Dist. LEXIS 3373 (W.D. Ky. Jan. 10, 2017).
10
   Federal Courts have aggregated claims against multiple defendants when then claims against Defendants have a
common origin. See Fechheimer Bros. Co. v. Barnwasser, 146 F.2d 974, 977 (6th Cir. 1945) (“It is a settled general
rule that, in a suit based on diversity of citizenship brought against several defendants on separate and distinct claims
depending for their validity upon common origin”). See also Church Joint Venture v. Blasingame, Case No. 12-
2999, 2013 U.S. Dist. LEXIS 197687, at *4 (W.D. Tn. Sept. 27, 2013) (“A court may aggregate a plaintiff’s claims
for purposes of determining the amount in controversy ‘if multiple defendants jointly harm a common plaintiff…’”)
(citing Hayfield v. Home Depot U.S.A., Inc., 168 F.Supp.2d 436, 447 (E.D. Pa. 2001)); C.D. Peacock v. Meiman
Marcus Group, Civil Action No. 97-5713, 1998 U.S. Dist. LEXIS 2945 at fn. 2 (E.D. Pa. Mar. 12, 1998) (“A single
plaintiff’s claims against more than on defendant are aggregated to determine the jurisdictional amount in
controversy only if the claims are so ‘integrated’ and ‘tied together by combination or conspiracy, as to make the
relief single’”) (citing Cottman Transmission v. Metro Distrib., 796 F. Supp. 838, 841 (E.D. Pa. 1992), vacated on
other grounds, 36 F.3d 291 (3rd Cir. 1994)).
11
   See Plaintiff’s Complaint, numerical paragraph 7, attached hereto as Exhibit B.
12
   See Plaintiff’s Sworn Statement in Proof of Loss, attached hereto as Exhibit D.
Case 3:20-cv-00280-JRW-CHL Document 1 Filed 04/17/20 Page 5 of 7 PageID #: 5




attorney fees and statutory interest, which caused the sought-after damages to exceed this Court’s

jurisdictional threshold of $75,000. These extra-contractual claims include claims for interest,

pursuant to K.R.S. 304.12-235, until the alleged property damages are paid. By applying the

statutory interest to the real cash value of $451,956.03, this would equal approximately $54,234.72

per year afterward. 13 Additionally, Plaintiff has sought attorney fees under K.R.S. 304.12-235,14

plus other unspecified compensatory and punitive damages resulting from the claim handling

activities of Defendant. The Plaintiff’s claimed damages of $451,956.03 alone satisfies the Court’s

jurisdictional threshold but when added to the claim for accrued interest and a conservative 1:1

punitive/compensatory damage ratio, 15 plus a standard contingency fee of one-third of the

recovery, 16 it is clear that the amount in controversy arising from the subject of this litigation, as

reflected in the aggregated claims of the Plaintiff, more likely than not exceeds $75,000. 17

         9.       That under 28 U.S.C. §§ 1441, 1446, a Defendant may remove an action filed in

state court to federal court provided that it could have initially been brought in federal court. That


13
   The underlying case is not presently scheduled for trial so this alleged interest will likely continue to accrue past
October 10, 2020. In calculating the amount in controversy, Courts of the Sixth Circuit have permitted prospective
damages to be considered in calculating the amount in controversy for jurisdiction purposes. See White v. Loomis
Armored US, Inc., 729 F. Supp. 2d 897, 902 (E.D. Mich. 2010); Sleiman v. Nat’l. Cas. Ins., Case No. 11-10694,
2011 WL 2160271 (E.D. Mich. June 1, 2011).
14
   See K.R.S. 304.12-235(3); Hamilton Mut. Ins. Co. v. Buttery, 220 S.W.3d 287, 292 (Ky. Ct. App. 2007).
15
   See Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 572 (6th Cir. 2001) (“When determining the jurisdictional
amount in controversy in diversity cases, punitive damages must be considered … unless it is apparent to a legal
certainty that such cannot be recovered.”) (citing Holley Equip. Corp. v. Credit Alliance Corp., 821 F.2d 1531, 1535
(11th Cir. 1987)); Hollon v. Consumer Plumbing Recovery Ctr., 417 F. Supp. 2d 849, 853 (E.D. Ky. 2006) (“the
amount in controversy is met easily by combining the Plaintiff’s assessment of the actual damages as being
$30,000.00 … with a conservative 1-1 ratio of punitive damages, and attorney fees in an amount of thirty percent.”)
(citing State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003)).
16
   See Bullock v. Am. Fid. Assur. Co., Civil Case No. 14-cv-313-JMH, 2015 U.S. Dist. LEXIS 26451 at *7-8 (E.D.
Ky. Mar. 3, 2015) (holding attorney fees of 50% the disability benefit owed was reasonable.) (citing Carrollton
Hospitality, LLC v. Ky. Insight Partners II, LP, Civil No. 13-21-GFVT, 2013 U.S. Dist. LEXIS 156032 at *4 (E.D.
Ky. Oct 31, 2013) (holding that estimated attorneys’ fees less than 50 percent was not unreasonable.); Blocker v.
PPG Indus., Civil Action No. 3:17-cv-29, 2017 U.S. Dist. LEXIS 126040 at *6 (W.D. Ky. Aug. 9, 2017) (holding
statutory attorney fees were included in the amount in controversy).
17
   Hackner v. Aetna Life Ins. Co., No. 6:18-CV-334-REW-HAI, 2019 U.S. Dist. LEXIS 23937 at *3-4 (E.D. Ky. Feb
13, 2019) (“To measure the amount in controversy based on claims for unspecified sum of attorney fees, punitive
damages, and emotional/pain-and-suffering damages, courts permit removing parties to rely, for estimation
purposes, on reasonable multipliers/percentages.”).
Case 3:20-cv-00280-JRW-CHL Document 1 Filed 04/17/20 Page 6 of 7 PageID #: 6




under the provisions of the United States Code, this Court has original diversity jurisdiction over

this matter because diversity of citizenship exists and the amount in controversy more likely than

not exceeds $75,000.

        10.     That pursuant to 28 U.S.C. § 1441(a), a venue of the removed action is proper in

the United States District Court for the Western District of Kentucky, at Louisville, as the district

and division embracing the Court where Civil Action No. 20-CI-001869, Parkwood Villas Counsel

of Co-Owners, Inc. v. Nationwide General Insurance Company, is now pending, that being

Jefferson Circuit Court, Jefferson County, Kentucky.

        11.     That the Defendant, Nationwide General Insurance Company, does hereby remove

this cause of action from the Circuit Court of Jefferson County, Kentucky to the United States

District Court of the Western District of Kentucky, at Louisville.

        12.     That written notice of the filing of this Notice of Removal has this day been given

to all parties to the action as required by law and a true copy of this Notice of Removal has this

day been mailed to the Clerk of the Circuit Court of Jefferson County, as required by law.

        WHEREFORE, the Defendant prays that this action be removed to this Court and that this

Court accept jurisdiction of the action. The Defendant further prays that this action be placed on

the docket of this Court for further proceedings, the same as though this action had been originally

instated in this Court.

        Respectfully submitted this 17TH day of April 2020.


                                                      s/ Darrin W. Banks
                                                      Darrin W. Banks
                                                      Attorney for: Nationwide General Insurance
                                                      Company
                                                      PORTER, BANKS, BALDWIN & SHAW,
                                                      PLLC
                                                      327 Main St., P.O. Drawer 1767
                                                      Paintsville, Kentucky 41240
Case 3:20-cv-00280-JRW-CHL Document 1 Filed 04/17/20 Page 7 of 7 PageID #: 7




                                                   606-789-3747
                                                   606-314-0417
                                                   dbanks@psbb-law.com




CERTIFICATE OF SERVICE

On April 17, 2020, I mailed and electronically filed this document through the ECF system, which
will send notice of electronic filing to:

Hon. Erik D. Peterson
Mehr Fairbanks & Peterson
Trial Lawyers, PLLC
201 West Short St., Ste. 800
Lexington, Kentucky 40507
edp@austinmehr.com
Attorney for Plaintiff

                                                   s/ Darrin W. Banks
                                                   Darrin W. Banks
                                                   Attorney for: Nationwide General Insurance
                                                   Company
                                                   PORTER, BANKS, BALDWIN & SHAW,
                                                   PLLC
                                                   327 Main St., P.O. Drawer 1767
                                                   Paintsville, Kentucky 41240
                                                   606-789-3747
                                                   606-314-0417
                                                   dbanks@psbb-law.com
